Citation Nr: 0922218	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco,Texas 


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
August 1964 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in April 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2008, the Veteran withdrew his request for a hearing 
before the Board. 

The claim of service connection for tinnitus is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Hypertension was not affirmatively shown to have been present 
in service; hypertension was not manifest to a compensable 
degree within one year of separation from service; and the 
current hypertension, first documented after service beyond 
the one-year presumptive period for hypertension as a chronic 
disease, is unrelated to an injury or disease of service 
origin.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
service connection for hypertension may not be presumed based 
on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2006 regarding the Veteran's claim for service 
connection for hypertension.  In the letter, the Veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and private records.  

The record does not indicate that the current hypertension 
may be associated with the Veteran's service as there is no 
credible evidence of recurrent symptoms or continuity of 
symptomatology since service or other possible association 
with service.  For this reason, a VA medical opinion on the 
question of direct service connection or on aggravation is 
not necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A.§ 1110.  

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for hypertension, if the disability is manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for hypertension.  Blood pressure 
readings on entrance examination in August 1964 were 128/72.  
On examination in January 1967, blood pressure was 130/80, 
and on separation examination, blood pressure was 125/90.  

After service, private records first show hypertension in 
August 2001.  Subsequently, the records consistently document 
hypertension from October 2001 to May 2006.  

In July 2007 and February 2008, the Veteran stated his 
service records show instances of high blood pressure, 
eventually requiring medication.

Analysis

On the basis of the service treatment records, hypertension 
was not affirmatively shown to have been present during 
service, and service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established. 

Although the service treatment records do not document 
hypertension, the Veteran is competent to describe symptoms 
of blood pressure, which he described in July 2007 and 
February 2008.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
hypertension and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.



After service, the medical records first document 
hypertension in August 2001, and the absence of symptoms of 
hypertension from August 1967 to August 2001, a period of 34 
years, interrupts continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).

To the extent the Veteran asserts continuity, the assertion 
is less credible than the contemporaneous service treatment 
records and the post-service medical records, with no 
evidence of hypertension until August 2001.  For this reason, 
service connection for hypertension based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established. 

Also, the initial documentation of hypertension in August 
2001, is well beyond the one-year presumptive period for 
manifestation of hypertension as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As for service connection for hypertension first diagnosed 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of high blood 
pressure, hypertension is not a condition under case law that 
has been found to be capable of lay observation.

Therefore the determination as to the presence of 
hypertension is medical in nature, that is, not capable of 
lay observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 

To the extent that the Veteran relates hypertension to 
service, where as here the determination involves questions 
of a medical diagnosis, not capable of lay observation, or of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence.  For this reason, the Board 
rejects the Veteran's statements are not competent evidence 
to substantiate the claim.  

There is no competent medical evidence that associates 
hypertension to an injury, disease, or event of service 
origin.  As the Board may consider only competent, 
independent medical evidence to support its findings on the 
questions of a medical diagnosis, not capable of lay 
observation, and of medical causation, where a lay assertion 
of medical causation is not competent medical evidence, and 
as there is no such evidence favorable for the reasons 
articulated, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.  


REMAND

The Veteran contends that he has constant tinnitus due to 
demolition work in service.  The Veteran's DD 214 Form shows 
he was a combat engineer during service.  Private medical 
records show that in November 2007 the Veteran had chronic 
tinnitus since service.  

On VA examination in February 2007, the examiner concluded 
that tinnitus was less likely than not the result of military 
noise exposure as the Veteran's hearing was within normal 
limits during separation.  A review of the audiogram on 
separation examination in March 1967, when converted from ASA 
units to ISO units, does indicate impaired hearing in the 
right ear of 25 decibels at 500 hertz.  Therefore, further 
development under 38 C.F.R. §  3.159 is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination by 
a different audiologist to determine 
whether it is at least as likely as not 
that the current tinnitus had onset in 
service.  The claims folder must be made 
available to the examiner for review.

The examiner is asked to comment on the 
following: 

The clinical significance of normal 
hearing, pursuant to 38 C.F.R 3.385, 
found on VA audiological examination 
in February 2007.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 



2. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


